WARD, Circuit Judge.
October 15, 1914,.Henry B. Singer, as attorney for the trustee, .filed with the referee his petition for a reasonable allowance for his services, together with his disbursements.
October 20th the referee reported that the trustee was entitled to $170.05 as commission, and that the petitioner was entitled to a greater compensation than double this allowance.
October 30th the District Judge fixed the allowance at $1,200 for services and $22.85 for disbursements.
December 3d Ludvig Larsen, a creditor, obtained an order upon the trustee to show cause why this allowance to his attorney for services should not be reduced to $650, which the District Judge denied.
This petition to revise comes too late. It should have been taken within 10 days after the original order was entered. Rule 38, Circuit Court of Appeals (150 Fed. liv, 79 C. C. A. liv). The time cannot be extended by a motion to resettle.
Petition denied.